Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1, 3, 6-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN200710029998.8 (CN).
CN figures 10 shows a corner seismic isolator for the seismic protection of buildings, both new and already built, comprising at least one resistant element in the form of a frame with a brick partition inside, the isolator consisting of a single monobloc part (figure 10) formed from a material more flexible (rubber) than the frame (F) and than the bricks of the partition (P), characterised in that comprising two arms (figure 10 shows an L-shape) arranged at a right angle, one to be situated between the frame (F) and the partition (P) in a vertical direction and the other to be situated between the frame (F) and the partition (P) in a horizontal direction, at least one inserts protruding from an end of the isolator.
Cn does not show the thickness of which in the direction perpendicular to the plane of the partition (P) is between 0.5 to 1.5 times the thickness of the bricks in the partition (P), with the width of the arms (11, 12) being equal to or greater than one third of the 
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify CN’s structures to show the thickness of which in the direction perpendicular to the plane of the partition (P) is between 0.5 to 1.5 times the thickness of the bricks in the partition (P), with the width of the arms (11, 12) being equal to or greater than one third of the height of a single brick in the partition (P) and the length thereof equal to or greater than three times the width of the arm itself (11, 12), with the length thereof, in turn, being a portion smaller than the corresponding 

	Per claim 8, CN as modified shows all the claimed structural limitations.  The claimed method steps would have been the obvious method steps of installing a seismic isolator with CN’s modified structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different seismic isolator systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

2/26/2022